DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
First Group of Species: Overall Arrangement (Choose one among species A1-H1)
A1: the embodiment of page 7, lines 3-12;1
B1: the embodiment of page 7, line 13 to page 8, line 7;2
C1: the embodiment of page 8, lines 8-22;3
D1: the embodiment of page 9, lines 1-11;4
E1: the embodiment of page 9, line 12 to page 10, line 8;5
F1: the embodiment of page 10, lines 9-19;6
G1: the embodiment of page 10, line 20 to page 11, line 7;7
H1: the embodiment of page 11, lines 8-20.8
Second Group of Species: Incubation Temperature (Choose one from Species A2-C2)
A2: incubated at ambient condition, 
B2: incubated at a temperature ranging from −80° C. to 4° C, 
C2: incubated at an elevated temperature ranging from 22° C. to 100° C
Third Group of Species: Type of Contact used with Species C1 (Choose one from Species A3-B3 if species C1 is chosen):
A3: rubbed/swiped
B3: touched/dabbed multiple times
Fourth Group of Species: Type of Liquid used with Species D1 (Choose one from Species A4-B4 if Species D1 is chosen):
A4: water
B4: buffer solution
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “In one embodiment, the method of sample collection and preservation outlined are used to collect and prepare a subject's ocular fluid sample for analysis within a physician's office, subject's home or place of work, or another laboratory for further analysis. The sample is collected by placing a sample collection device in a single or both eyes of the subject for a pre-determined amount of time. After the time has elapsed the device is removed from the subject's eye and placed in a vial containing a liquid buffer solution. The sample is left, or incubated, in the buffer solution until further sample processing is warranted. Prior to running a diagnostic assay, the sample containing vial may be placed in a centrifuge to expedite removal of proteins from the sample collector. The sample can then be further diluted if need be and used for a diagnostic test.”
        
        2 “In another embodiment, the sample collection device is an Ophthalmic Diagnostic Strip, such as a Schirmer Tear Flow Test Strip. The Schirmer strip is removed from the packaging and the end is folded over (forming on or about a 45° angle) prior to placement of the folded portion in between the lower eyelid (conjunctiva) and the surface of the eye (sclera) of the subject. The subject is directed to close the eye while the Schirmer strip is in place and to keep the eye closed for the duration of time the sample collector is in the eye. The ocular fluid collection device is left in place until either the ocular fluid reaches the 25 mm marking on the Schirmer strip (or other desired marking) or the desired collection time has elapsed. Generally the desired collection time is between 10 seconds and 10 minutes, preferably 5 minutes. After removal from the eye, the collection device is placed in a sample vial containing a volume of buffered solution. The buffered solution is preferably sterile Phosphate Buffered Saline (PBS) with a pH of 6.8. The collection device is incubated in the sample vial for a period of time ranging from 1 min to indefinite, but preferably 3 to 30 hours. The post collection incubation is performed at ambient temperature. The post collection incubation may also be performed at any desired temperature ranging from −90° C. to 99° C. After incubation the sample containing vial is placed in a centrifuge and spun between 5,000 to 10,000 rpm. The liquid is removed from the vial and used for further analysis or placed in storage. Further analysis is a diagnostic assay to quantify or detect disease, injury, or disorder specific biomarkers.”
        
        3 “In yet another embodiment, the ocular fluid sample is collected using a device wherein the surface of the collection device is comprised of or covered with a fabric covering. The fabric covering can be comprised of natural fibers, such as cotton, or synthetic material, such as Rayon, Dacron, or Nylon. The selection of fabric covering is based on the physical interactions of the fabric and the biomarkers of interest. It is preferred that the fabric collect the biomarkers of interest from the subject but release them when desired for further analysis (i.e. release biomarkers of interest into the solution inside the sample vial during incubation). Examples of sample collecting devices include cotton swabs, culture swabs, and versions of such covered with a natural or synthetic fiber material commonly used in medical environments. To obtain the ocular fluid sample, the sample collector is contacted to the inner portion of the eye lid (conjunctiva) and/or the surface of the subject's eye (sclera) with the fabric coated surface. The sample collector's contact with the subject is either dabbed or swiped briefly to absorb or collect the ocular fluid. Preferably the sample collector is dabbed 3-5 times on the lower eye lid. After collecting the ocular fluid the sample collector is placed in a liquid filled vial in which the volume of liquid is sufficient to cover the fabric coated portion of the sample collector.”
        4 “In an additional embodiment, the ocular fluid sample is collector by placing a piece of filter paper between the subject's eye and eye lid. In addition to filter paper, nitrocellulose paper or membrane can also be used. An example of filter paper suitable for collecting ocular fluid samples is Whatman No. 41. The paper based sample collector is removed from the eye after a period of time then placed in a fluid containing vial containing sufficient liquid to cover the entire piece of sample collecting paper. The paper may be pushed into the vial and compressed using an external force or tool if needed to ensure the entirety of the sample is covered by the liquid inside the vial. Preferably the liquid inside the vial is water, or buffer solution. The sample is then incubated for a period of time. Post incubation the sample is centrifuged and the sample containing supernatant is decanted. Further analysis or sample dilution can be carried out prior to use in a diagnostic assay.”
        
        5 “In yet another embodiment the ocular fluid sample is placed into a sample vial containing a volume of liquid sufficient to contact or cover the sample collector. Specifically, if the volume of the vial is rated for 1000 ul, then the volume added to the tube is 225-250 ul. The fluid inside of the sample vial is a pH buffered phosphate saline solution, commonly termed PBS buffer. Other buffers suitable for ocular fluid biomarker preservation can be taken from the list comprising: Tris buffer, Hepes Buffer, Saline based buffers, saline sodium citrate buffers, MOPS buffer, or other suitable biological buffer system. Further the buffer may contain one or more of the following protease inhibitor cocktails: PMSF, Benzamidine, pepstatinA, Leupeptin, Aprotinin, EDTA, EGTA, AEBSF, E-64 cysteine protease inhibitor, Bestatin, PhosSTOP™, DMSO, Phosphoramidon disodium salt, Elastatinal, Nafamostat meylate, Okadaic acid, Sodium fluoride, Sodium orhtrovanadate, Bromotetramisdole oxalate, Beta lactose, DL leucine, trehalose, StabilZyme®, StabilCoat®, and/or StabilGuard®. A preservative, surfactant, or additive may or may not also be added to the liquid in the tube based on the compatibility of the biomarkers of interest with the sample collector, sample collector covering, and incubation conditions. Suitable preservatives, additives, and surfactants comprise: Polysorbate 20, Polysorbate 40, Polysorbate 80, Polysorbate 85, glycerol, purified bovine serum albumin (BSA), sodium azide, ethylene glycol, Phenylmethlsulfonyl fluoride and/or sodium chloride. Any additive or preservative agent is added in a weight percentage of 0.5% to 30% based on the characteristics of the biomarkers of interest and the physical properties of the sample collector material used, and the projected incubation conditions.”
        
        6 “In another embodiment, the invention provides, inter alia, a method of collecting and preparing ocular fluid samples for diagnostic analysis wherein after the ocular fluid samples are collected using a sample collection device, the sample collection device containing the ocular fluid sample, is placed into a liquid medium inside a small container, such as a sample vial, and then incubated for a period of time prior to further handling or use. This incubation can be performed at ambient temperatures, however incubation at lower temperatures such as 0° C., 4° C., or −80° C. is suitable based on the biomarkers of interest. The duration of incubation can be between 0.5 hour and 2 months with a 6-36 hour incubation preferred. The incubation allows for the ocular fluid sample to elute into the liquid contained in the vial. After incubation, the ocular fluid samples are allowed to acclimate to ambient conditions prior to further processing in preparation for analysis.”
        
        7 “In even another embodiment, the method outlined for the collection of ocular fluid samples and further transport or processing of said ocular fluid samples utilizes a kit containing the necessary supplies to collect said ocular fluid samples from a subject. The kit shall be enclosed in a suitable container as to contain all of the needed supplies for collection of ocular fluid samples from a subject. The container may be made of cardboard, paper, plastic or recycled versions of the previously outlined materials. Preferably the kit is housed in a cardboard box-like container. The kit is comprised of: protective gloves (such as latex or nitrile), devices for collecting ocular fluid from the subject's eye, sample vial, suitable buffer solution, device for manipulating sample collector once placed in sample vial, sample transport tracking information, sample identification labels, and disposal vessel. Such a kit is suitable for use in a doctor's office, medical clinic, subject's place of work or living, and temporary versions of each.”
        
        8 “In the one embodiment, the sample collection kit is comprised of a cardboard, resealable plastic bag, or resealable container whose contents comprise: a single pair of nitrile gloves, two Ophthalmic Diagnostic Strips (also known as Schirmer Tear Flow Test Strips), a rod for manipulation of sample collection device in the sample vial, vial containing a suitable buffer solution, and patient identification labels. The manipulation rod is preferably composed of a non-porous material such as plastic, however a wooden rod is also suitable. The sample vial can be comprised of any fluid tight vessel with an internal volume sufficient to hold the sample collection device and appropriate liquid to maintain contact with the sample collection device. An example of a suitable collection vessel is a 1.5 ml conical micro centrifuge tube (such as Eppendorf 022363204), or a 0.7 ml external threaded pre-barcoded sample vial (such as FluidX 68-0703-11 or similar). The preferred sample vial should have a unique sample identification pre-printed, able to be applied, on the outer surfaces of the vial such as a barcode, 2D barcode, or other human or non-human readable identification system.”